Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Petra A. Illig, M.D.,
Petitioner,
v.

Department of Health and Human Services.

CRD Docket No. C-12-516
Decision No. CR2559

Date: June 22, 2012

DECISION AND ORDER

Petitioner requested reconsideration of a determination denying Petitioner’s request for
waiver of a debt owed to the Department of Health and Human Services (DHHS).
Because I do not have jurisdiction to reconsider that determination, I am returning this
case to the DHHS office that denied her waiver request. That office should forward
Petitioner’s request for reconsideration to the appropriate DHHS official who has
authority to reconsider the denial of the request for waiver.

Petitioner has been employed by the Centers for Disease Control and Prevention since
2007 as a Quarantine Medical Officer in Anchorage, Alaska.! On May 2, 2011, DHHS
informed Petitioner in an e-mail that DHHS overpaid Petitioner $6,372.80 due to an
erroneous cost of living adjustment calculation made in 2010. Ina July 16, 2011 letter,
the Defense Finance and Accounting Service, which is the payroll service for DHHS
employees, see Qin Ryan, M.D., Ph.D., DAB CR1970, at 1 (2009),” also notified

' The facts stated in this decision are based on the documents that Petitioner filed with the
Civil Remedies Division (CRD) of the Departmental Appeals Board (DAB).

> DAB decisions are available at http://www.hhs.gov/dab/decisions/index.html.
2

Petitioner of the overpayment. On or about August 1, 2011, Petitioner filed a
Waiver/Remission of Indebtedness Application (DD Form 2789) with DHHS.

On November 30, 2011, Gerald Hughes, a supervisor with DHHS’s Payroll Liaison
Services, issued a determination denying Petitioner’s waiver request. Mr. Hughes
advised Petitioner that she could file a reconsideration request with the General Counsel.
However, rather than providing an address for the Office of the General Counsel (OGC),
Mr. Hughes directed Petitioner to send the request to the CRD’s mailing address.*

The CRD received Petitioner’s request, dated March 19, 2012, on March 28, 2012. On
April 3, 2012, the CRD sent a notice to Petitioner and to OGC indicating that another
administrative law judge was assigned to Petitioner’s case. By letter dated June 8, 2012,
the CRD notified the parties that this case was reassigned to me.

Before adjudicating the merits of this matter, I must determine whether I have jurisdiction
to reconsider the denial of a debt waiver request. Cf: Suzanne R. Bergman, DAB CR1282
(2005) (dismissing salary overpayment case for lack of jurisdiction). For the reasons
stated below, I conclude that I do not have jurisdiction.

When a federal agency intends to collect a salary overpayment through deductions from
an employee’s pay, the employee has two distinct, but not mutually exclusive methods of
seeking relief from the agency’s intended action. The employee may request a hearing
on the existence or amount of the alleged debt and may request waiver of the debt. See
5 US.C. §§ 5514(a)(2), 5584(a). Cases involving a request for hearing must be
adjudicated by an administrative law judge or an individual who is not under the
supervision or control of the head of the agency. 5 U.S.C. §§ 5514(a)(2). In contrast, a
request for waiver does not have to be adjudicated by an administrative law judge. See
5 US.C. § 5584(a). Therefore, while CRD administrative law judges serve as hearing
officials when a debt is disputed, they are not specifically authorized to adjudicate
requests for waiver of a debt. See 45 C.F.R. §§ 33.1, 33.2, 33.6 (2011); see also Qin
Ryan, M.D., Ph.D., DAB CR1970, at 1 n.1 (2009).*

* The entire mailing address provided to Petitioner was: Civil Remedies Division, Office
of the Secretary, Department [sic] Appeals Board, Attention: Mr. Theodore Kim, 330
Independence Avenue, S.W., Cohen Building, #G-644, MS-6132, Washington, D.C.
20201.

+ Under the regulations in effect before March 8, 2007, an administrative law judge

adjudicating a dispute concerning the existence or amount of a debt could also decide an
employee’s waiver request if DHHS referred that request to the administrative law judge
for decision. See 45 C.F.R. § 30.15(p) (2006); Alfred H. Varga, DAB CR342, at 1-3
(1994). However, that provision no longer exists. See 72 Fed. Reg. 10,404 (Mar. 8,
2007); 72 Fed. Reg. 10,419 (Mar. 8, 2007).

Because there is no evidence that Petitioner filed a timely request for hearing on the issue
of her indebtedness to DHHS and is only disputing DHHS’s denial of her waiver request,
I do not have jurisdiction over this case.

Order

This case is dismissed. Petitioner’s request for reconsideration of DHHS’s denial of her
waiver request is hereby referred to Mr. Gerald Hughes at Payroll Liaison Services to
determine which DHHS official has the authority to entertain Petitioner’s request.* See
Lisa Meegs Joldersma, DAB CR1184 (2004). Mr. Hughes should then forward
Petitioner’s request for reconsideration to that official.

It is so ordered.

/s/
Scott Anderson
Administrative Law Judge

* It appears that OGC may have authority to reconsider the denial of waiver requests. See
Linda J. Adams, DAB CR3724, at 12 n.2 (1994). The November 30, 2011 letter denying
Petitioner’s request for waiver indicated that Petitioner should submit a reconsideration
request to OGC. The petitioner in Suzanne R. Bergman, DAB CR1282 (2005), was
provided with the same notice. Further, the instructions to Form HHS-710 (Request for
Waiver of Overpayment or Hearing DHHS) indicate that OGC has a role in the waiver
process.
